PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MIETZNER et al.
Application No. 16/406,067
Filed: 8 May 2019
For: VARIABLE DIAMETER BIOREACTORS
:
:
:	DECISION ON PETITION
:
:
:

This is a petition to the petition to withdraw holding of abandonment filed March 15, 2021.
 
The petition is GRANTED.

The application was held abandoned August 25, 2020, for failure to timely submit a response to the Office action requiring restriction and/or election of species dated June 24, 2020, which set a two (2) month shortened statutory period for reply. No response was received. On March 9, 2021, a Notice of Abandonment was mailed.

Petitioner asserts that the Office action dated June 24, 2020 was not received because it was not directed to the correct correspondence address. Specifically, petitioner asserts that a power of attorney was filed May 27, 2020 instructing the Office to direct the correspondence to the address associated with counsel’s Customer Number, but the Office incorrectly entered the Customer Number and petitioner was never notified that the Office action had been issued.
 
A review of the Official file reveals that on May 27, 2020, a power of attorney and change of correspondence address was filed. The Power of Attorney stated that the correspondence address was the address associated with Customer Number 22827: Dority & Manning, P.A., P.O. Box 1449, Greenville, SC 29602-1449. On June 1, 2020, a Notice of Acceptance of Power of Attorney was mailed, but indicated that the correspondence address was that associated with Customer Number 22877: Fernandez & Associates, LLP, 37950 Fremont Blvd. #39, Fremont, CA 94536. On June 24, 2021, the Office action was issued and notification was provided through the eOffice action program to the email address associated with Customer Number 22877. On July 2, 2020, a reminder postcard was mailed to the address associated with Customer Number 22877. On February 3, 2021, a new Notice of Acceptance of Power of Attorney was mailed, indicating the correct correspondence address of the address associated with Customer Number 22827. Additionally, an Examiner-Initiated Interview Summary was mailed February 5, 2021, stating that the Office action mailed June 24, 2020 was sent to the wrong law firm. On March 9, 2021, the Notice of Abandonment was issued and notification was provided to the email address associated with Customer Number 22827.


The petitioner has made a sufficient showing of nonreceipt of the Office action mailed June 24, 2020. As such, there is no abandonment in fact.  The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 1655 for remailing of the Office action issued June 24, 2020, and for further processing in accordance therewith. The period for reply will be reset from the mailing date thereof.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET